516 So. 2d 28 (1987)
Salomon BENARROCH, Petitioner,
v.
Fred CRAWFORD, As Director of the Florida Department of Corrections and Offender Rehabilitation, Respondent.
No. 87-2352.
District Court of Appeal of Florida, Third District.
November 24, 1987.
*29 Bret Shawn Clark, Miami, for petitioner.
Robert A. Butterworth, Atty. Gen. and Yvette Rhodes Prescott, Asst. Atty. Gen., for respondent.
Before HENDRY, HUBBART and FERGUSON, JJ.
PER CURIAM.
This is a petition for a writ of habeas corpus in which the petitioner Salomon Benarroch seeks his release from the custody of the respondent Fred Crawford, director of the Dade County Department of Corrections and Offender Rehabilitation, at the Dade County Jail. The petitioner is confined to said jail pursuant to an order of contempt "for a period of 48 hours as punishment" for allegedly violating a trial court order in a domestic relations matter.
We grant the subject petition, issue the writ of habeas corpus, and discharge the petitioner from the custody of the respondent based on the authority of Pugliese v. Pugliese, 347 So. 2d 422 (Fla. 1977) upon a holding that (1) the order of contempt was for an indirect criminal contempt as (a) the alleged contempt was based on conduct occurring outside the presence of the trial court, and (b) the contempt order imposed a jail sentence, with no purge provisions, on the petitioner as punishment for alleged past contemptuous conduct; and (2) the petitioner was denied procedural due process in this case because Fla.R.Crim.P. 3.840, which governs indirect criminal contempt, was not followed in any respect by the trial court below.
It is so ordered.